Citation Nr: 0701047	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 1, 2004 
for payment of additional compensation benefits for the 
veteran's spouse.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1970 to 
August 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
which adjusted the veteran's disability benefits effective 
December 8, 2003, to account for the addition of the 
veteran's spouse.  The veteran withdrew his request for a 
hearing in April 2005. 


FINDINGS OF FACT

1.  The veteran married L. P. on May [redacted], 1995.

2.  The veteran's claim for additional compensation benefits 
based on a dependent spouse was received by the RO on January 
8, 1999. 

3.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is February 1, 1999.  


CONCLUSION OF LAW

An effective date of February 1, 1999, but no earlier, for 
payment of additional compensation benefits for the veteran's 
dependent spouse is warranted.  38 U.S.C.A. §§ 1115, 5102, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.31, 
3.204, 3.216, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

For the reasons set forth below, the Board concludes that the 
veteran is entitled to an effective date of February 1, 1999 
for payment of additional compensation benefits for his 
spouse.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

Pertinent records show that the veteran has been in receipt 
of VA disability compensation benefits since 1981.  The 
veteran's combined evaluation has been 80 percent from 
September 1, 1981 and 60 percent from December 1, 1986.  He 
was awarded additional compensation for a spouse, S.D.; 
however benefits were terminated when they divorced in 1992.

Thereafter, a  letter was sent to the veteran in March 1998 
in which he was informed that a veteran is subject to a 
reduction in benefits because he received both VA 
compensation and military benefits.  The letter also noted 
that additional benefits were included for his child and that 
he was notify VA of any changes in the number or status of 
his dependents.  

The record contains no evidence pertaining to the veteran's 
marital status until the veteran, in a written statement 
dated December 30, 1998, specifically informed VA that his 
dependents were his spouse and daughter.  This letter was 
received by VA on January 8, 1999.   In a written statement 
dated December 3, 2003, the veteran asked VA to update their 
records regarding his spouse.  The veteran also sent a 
certified copy of his marriage license, which reflected the 
date of marriage was 
May [redacted], 1995.

A letter was sent to the veteran in February 2004 notifying 
him that he had been awarded additional benefits for his 
dependent spouse effective from January 1, 2004.  The veteran 
submitted a statement in March 2004 in which he requested 
that his case be reviewed to determine whether he was 
entitled to a retroactive payment for his spouse.  

Applying the facts of the case to the pertinent law, the 
Board finds that VA was notified of the dependent's existence 
upon receipt of the veteran's letter dated December 30, 1998, 
or January 8, 1999.  It is clear from the veteran's letter 
that the veteran was married and was informing VA that both 
his spouse and child were his dependents.  Therefore, the 
effective date for the additional spouse would be February 1, 
1999.  However, the veteran is not entitled to an effective 
date earlier than February 1, 1999.  Although he was married 
on May [redacted], 1995, there is no evidence that the veteran 
notified VA of this change in his marital status prior to 
January 8, 1999.   

Thus, the preponderance of the evidence demonstrates that the 
earliest possible effective date for payment of additional VA 
disability compensation benefits based on his marriage to L. 
P. is February 1, 1999.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed. Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits. Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

This case involves the application of law to certain facts - 
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's wife, was 
received by the RO - and those facts are already established 
by the evidence now of record and are not in dispute.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  See,  Smith 14 Vet. App. 
227, 231-2 (2000).   Thus, because the law as mandated by 
statute, and no further development of evidence is 
dispositive of this appeal, VCAA requirements are satisfied.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).
ORDER

An effective date of February 1, 1999, but no earlier, for 
payment of additional compensation benefits for the veteran's 
spouse is granted.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


